                                                        JS-6
1
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12   PATRICIA FILARDI, an individual; Case No.: 8:18-cv-00560-CJC-KES
     JAMES RUTHERFORD, an
13   individual; and on behalf of all
14   others similarly situated,         ORDER DISMISSAL WITH
                                        PREJUDICE
15   Plaintiff,
16
     v.
17
18   THE RESORT PELICAN HILL
     LLC, a Delaware limited liability
19   company; and DOES 1-50, inclusive,
20
                    Defendants.
21
22
23
24
25
26
27
28
                             ORDER DISMISSAL WITH
                                  PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiffs Patricia Filardi and James Rutherford
3    (“Plaintiffs”) and The Resort Pelican Hill LLC (“Defendant”), the Court hereby
4    enters a dismissal with prejudice of Plaintiff’s Complaint in the above-entitled
5    action, in its entirety. Each party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: November 12, 2019
8
9
                                      HONORABLE CORMAC J. CARNEY
10                                    UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1
                                  ORDER DISMISSAL WITH
                                       PREJUDICE
